DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the signal feed-in contacts are not covered by the bearing frame when viewing in selected directions (e.g. from top or bottom direction), does not reasonably provide enablement for signal feed-in contacts are not covered by the bearing frame in all directions (e.g. sideview directions).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. In claims 1 and 9, the broadest reasonable interpretation of the imaging apparatus includes the signal feed-in contacts are not covered by the bearing frame in all directions, not limited to the directions disclosed in the drawings of the specification. The specification does not disclose enough information for one of ordinary skill in the art to make an imaging apparatus with signal feed-in contacts that are not covered by the bearing frame in all directions, especially the side views, where the signal feed-in contacts are being covered by the bearing frame. The state of the art at the time of filing shows multiple ways to position the signal feed-in contacts, this its position is unpredictable, i.e. varied. The specification does not specifically provide guidance as to how said signal feed-in contacts are disposed to achieve non-covered by the bearing frame from all directions. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sommer et al. (US 2022/0053111) in view of Howarth et al. (WO 2016/009200).
Regarding claims 1-3, Sommer teaches an imaging apparatus comprising: 
an image sensor assembly (120), comprising a movable substrate (122), an image sensing chip (108), and a bearing frame (134), wherein the image sensing chip (108) is disposed on an upper surface of the movable substrate, and the bearing frame (134) is disposed on the upper surface of the movable substrate and surrounds the image sensing chip (Fig. 1).
Sommer does not specifically teach the following: a plurality of signal feed-in contacts, disposed on the movable substrate, wherein the signal feed-in contacts are configured to transmit an enabling signal for enabling image sensing chip; wherein the image sensor assembly further includes a signal feed-in part extending from an edge of the movable substrate, and the plurality of the signal feed-in contacts are disposed on the signal feed-in part [claim 2]; wherein the plurality of signal feed-in contact are disposed on the upper surface, a lower surface, or an edge of the movable substrate [claim 3].
Howarth teaches an imaging apparatus comprising: a plurality of signal feed-in contacts (Fig. 4, item 102), disposed on the movable substrate, wherein the signal feed-in contact are not cover by the bearing frame, and the signal feed-in contacts are configured to transmit an enabling signal for enabling image sensing chip (pg. 11, ll. 1-14);
wherein the image sensor assembly further includes a signal feed-in part (103) extending from an edge of the movable substrate, and the plurality of the signal feed-in contacts are disposed on the signal feed-in part (Fig. 4) [claim 2];
wherein the plurality of signal feed-in contact are disposed on the  upper surface, a lower surface, or an edge of the movable substrate (Fig. 4) [claim 3].
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of signal feed-in contacts as taught by Howarth within said imaging apparatus in order to facilitate the supply of power and control signal from an external IC chip to the image sensing chip (Howarth’s pg. 11, ll. 1-3).
Regarding claim 4, Sommer, as modified by Howarth, teaches the invention as claimed in claim 1 above. Sommer further teaches a lens assembly (104) and a fixing frame (138), wherein the fixing frame comprises a top surface side, a bottom surface side and a lateral side wall, the top surface side and the bottom surface side are communicated to form an accommodating space, the lateral side wall connects the top surface side and the bottom surface side and surrounds the accommodating space, the lens assembly is disposed in the accommodating space and fixed to the fixing frame, the upper surface of the movable substrate faces the bottom surface side, the image sensor assembly passes through the bottom surface side and is connected to the lens assembly, and the upper surface of the movable substrate is provided with a plurality of electrical connection pads (Fig. 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852